NUMBERS 13-19-00545-CV & 13-19-00547-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


        IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


                    On Petition for Writ of Mandamus.


                          SUPPLEMENTAL ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      On October 23, 2019, this Court granted Relator’s emergency motions for stay in

appellate cause numbers 13-19-00545-CV and 13-19-00547-CV, and we ordered the trial

court to stay all pending proceedings. On October 28, 2019, Real Parties in Interest filed

motions in both appellate causes requesting that we reconsider our October 23, 2019

order and lift the stay, and they filed motions in both causes requesting that in the

alternative we clarify our October 23rd order.
       This Court, having examined and fully considered the motions, is of the opinion

that the motions to reconsider our October 23, 2019 order and lift the stay should be

denied and that the motions for clarification should be granted. Accordingly, we DENY

the Real Parties in Interests’ motions requesting that we lift the stay in the trial court, and

we GRANT the Real Parties in Interests’ motions requesting that we clarify our order to

stay the proceedings in the trial court. We clarify that all proceedings in these causes are

hereby STAYED and remain on hold including legal deadlines applicable to any party

pending further order of the Court or resolution of these original proceedings. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”); In re Geomet Recycling LLC, 578 S.W.3d 82,

91 (Tex. 2019) (orig. proceeding) (explaining that § 51.014(b) “contains no exceptions to

its mandatory stay of ‘all other proceedings in the trial court pending resolution of that

appeal’”).

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
29th day of October, 2019.




                                              2